DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 6, the limitations “third inlet” and “third outlet” are unclear because there is no antecedent basis for a “first inlet”, “second inlet”, “first outlet” and “second outlet”.  It is therefore unclear how many inlets and outlets are required by claims 6 and 7.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Damren (US 20130089925).
	With respect to claim 1, Damren discloses a fermentation tank comprising a tank body (Figure 4A:402) having an open top end and a closed bottom end that enclose a cavity that is aligned in a vertical direction.  The tank body includes at least one material inlet and material outlet (Figure 1:64).  This is described in at least paragraph [0071].  Paragraphs [0108]-[0116] teach that a heat exchange structure (Figure 7:702) is disposed on a wall of the cavity for heating the tank body.  A plurality of flow disturbing plates (Figure 8:710) are provided within the cavity, such that the plates are elongated in a longitudinal/vertical direction and have a width that is parallel to a radial direction of 
	For these reasons, it is believed that Damren anticipates claim 1.  If, for the sake of argument, no single embodiment of Damren includes each and every claim limitation, it would nevertheless have been obvious to combine them to arrive at the claimed invention.  The different embodiments shown across Figs. 3-16B are slight variations on the same basic principle – temperature control in a fermentation tank using a heat exchange system and a plurality of disturbing plates – and it is widely understood that it is prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143.

	With respect to claim 6, Damren discloses the apparatus as described above.  Damren states that each plate includes a longitudinal heat exchange channel (Figure 6B:618) positioned between a heat exchange fluid inlet (Figure 6B:426) at one end of 

	With respect to claims 8 and 9, Damren discloses the apparatus as described above.  Damren shows in at least Figs. 3 and 8 that four flow disturbing plates are used to enhance mixing and stirring in the tank cavity.

Claims 2-5 are rejected under 35 U.S.C. 103 as obvious over Damren (US 20130089925) as applied to claim 1, and further in view of Liang (US 20090134173).
With respect to claims 2 and 5, Damren discloses the apparatus as described above.  Damren shows in Fig. 7 that the heat exchange structure includes an interior pipe (Figure 7:714) that extends as a helix around the inner surface of the tank body, such that adjacent turns of the pipe are spaced to form gaps therebetween.  The pipe has a second inlet (Figure 7:716) and a second outlet (Figure 7:718).  This is described in at least paragraph [0109].  The embodiments in Figs. 10-12 also show that a flow path (Figure 11:1016) is formed around the body of the tank as a helix with gaps spaced between adjacent turns.  Damren, however, does not appear to teach that the heat exchange structure also includes an exterior pipe configured as a helix, wherein the length of the exterior pipe corresponds with the gaps formed between the lengths of the interior pipe.
	Liang discloses a fermentation tank comprising a tank body (Figure 1:24), a plurality of flow disturbing plates (Figure 1:60) located within the tank body, and a heat 
	Before the effective filing date of the claimed invention, it would have been obvious to use both an exterior helical pipe and an interior helical pipe to flow a heat transfer fluid across both side surfaces of the Damren tank body.  Damren already requires an interior pipe, and one of ordinary skill would have recognized that the exterior pipe of Liang would provide a predictable and cumulative effect.  It is well within the ability of a skilled practitioner to consider alternative and/or enhanced heat exchanger means that are identified in the prior art.  Furthermore, the addition of an exterior pipe that corresponds to the gaps formed between the lengths of the interior pipe would represent a mere duplication of parts (i.e. an equivalent pipe provided on an exterior surface of the tank body) that produces a known and predictable effect.  See MPEP 2144.04 “Duplication of Parts” and “Rearrangement of Parts”.

	With respect to claims 3 and 4, Damren and Liang disclose the combination as described above.  Damren further states in paragraph [0109] that the inlet is at a bottom of the pipe and the outlet is at a top of the pipe.  One of ordinary skill would have recognized that this orientation could be reversed, as the direction of temperature control fluid does not affect heat/cooling of the reactor interior.  A mere rearrangement of parts that does not affect device functionality is prima facie obvious.  See MPEP 2144.04.
Claim 7 is rejected under 35 U.S.C. 103 as obvious over Damren (US 20130089925) as applied to claim 6, and further in view of Roark (US 4282861).
Damren discloses the apparatus as described above.  Although Damren shows a heat exchange channel located between a (third) inlet and a (third) outlet, Damren does not expressly state that the channel extends in a meandering way.
Roark discloses a heat exchange structure (Figure 3:28) for regulating the temperature of a bioreactor.  Roark teaches that the heat exchange structure includes a flow channel (Figure 3:45, 46) that extends in a meandering way between an inlet (Figure 3:36) and an outlet (Figure 3:38).
Before the effective filing date of the claimed environment, it would have been obvious to ensure that each Damren heat exchange channel extends across a respective disrupting plate in a meandering way.  Roark teaches that this is an effective way to transfer heat to and from a fluid body in a reactor.  Those of ordinary skill would have recognized that the serpentine flow pattern shown by Roark would have the benefit of increasing the efficiency of heat transfer by increasing the length of the flow channel and thereby increasing the contact time between the heat exchange working fluid and the fluid within the reactor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Cadogan (US 20040062140), Wegner (US 4670397) and Allen (US 4019962) references teach the state of the art regarding fermentation tanks having heat exchange structures and/or flow disturbing plates.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















/NATHAN A BOWERS/           Primary Examiner, Art Unit 1799